Title: From Thomas Jefferson to Samuel Adams, 29 March 1801
From: Jefferson, Thomas
To: Adams, Samuel



Washington Mar. 29. 1801

I addressed a letter to you, my very dear & antient friend, on the 4th. of March: not indeed to you by name, but through the medium of some of my fellow citizens, whom occasion called on me to address. in meditating the matter of that address, I often asked myself, is this exactly in the spirit of the patriarch of liberty, Samuel Adams? is it as he would express it? will he approve of it? I have felt a great deal for our country in the times we have seen: but individually for no one so much as yourself. when I have been told that you were avoided, insulated, frowned on, I could but ejaculate ‘Father, forgive them, for they know not what they do.’ I confess I felt an indignation for you, which for myself I have been able under every trial to keep entirely passive. however, the storm is over, and we are in port. the ship was not rigged for the service she was put on. we will shew the smoothness of her motions on her republican tack. I hope we shall once more see harmony restored among our citizens, & an entire oblivion of past feuds. some of the leaders who have most committed themselves  cannot come into this. but I hope the great body of our fellow citizens will do it. I will sacrifice every thing but principle to procure it. a few examples of justice on officers who have perverted their functions to the oppression of their fellow citizens, must, in justice to those citizens, be made. but opinion, & the just maintenance of it shall never be a crime in my view; nor bring injury on the individual. those whose misconduct in office ought to have produced their removal even by my predecessor, must not be protected by the delicacy due only to honest men.—how much I lament that time has deprived us of your aid: it would have been a day of glory which should have called you to the first office of the administration. but give us your counsel my friend, and give us your blessing: and be assured that there exists not in the heart of man a more faithful esteem than mine to you, & that I shall ever bear you the most affectionate veneration & respect.

Th: Jefferson

